Appeal from judgment dismissing complaint at the close of plaintiff’s case in action to recover damages for personal injuries claimed to be due to ice on a sidewalk, formed from water leaking from a city hydrant. Plaintiff was not guilty of contributory negligence as a matter of law. Facts were proved which required the submission of the case to the jury. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.